Citation Nr: 0807610	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-18 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than May 11, 2001, 
for a 10 percent rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from April 1982 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which assigned a 10 percent 
rating to the veteran's service-connected bilateral hearing 
loss effective May 11, 2001 (the date of a VA examination 
showing increased symptoms).  

In September 2002, the Board denied the veteran's claim of 
entitlement to an increased disability rating greater than 
10 percent for bilateral hearing loss and remanded the 
veteran's earlier effective date claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
this decision; accordingly, an issue relating to an increased 
disability rating greater than 10 percent for bilateral 
hearing loss is no longer in appellate status.  See Grantham 
v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's earlier effective date claim has 
been obtained.

2.  By letter dated on April 19, 2001, the RO notified the 
veteran of its March 2001 rating decision which granted a 
claim of service connection for hearing loss in the left ear 
and continued the zero percent rating for the veteran's 
service-connected bilateral hearing loss.

3.  There is no written document received within one year of 
the RO's April 19, 2001, notice of decision that expresses 
disagreement and a desire to contest the March 2001 rating 
decision which assigned a zero percent rating for service-
connected bilateral hearing loss

4.  A report of VA examination dated on May 11, 2001, and 
date-stamped as received by the RO on September 24, 2001, 
constitutes an informal claim for an increased rating for 
bilateral hearing loss; there are no documents between the 
RO's final decision in March 2001 and May 11, 2001, that may 
be construed as a formal or informal claim for an increased 
rating.

5.  The veteran's service-connected bilateral hearing loss 
was compensably disabling as of May 11, 2001, the date that 
an informal increased rating claim for bilateral hearing loss 
was received; it is not factually ascertainable that the 
increased severity of symptoms occurred prior to May 11, 
2001.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than May 11, 2001, for a 10 percent rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection for bilateral hearing loss in a 
rating decision issued in March 2001.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, the RO did not 
provide VCAA notice prior to the March 2001 rating decision, 
which granted the benefit sought on appeal (service 
connection for bilateral hearing loss).  

In a letter issued in May 2005, however, the RO informed the 
veteran to submit medical evidence showing that his service-
connected bilateral hearing loss had worsened and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  In response to this notice, the 
veteran informed VA in February 2006 that he had no further 
information or evidence to submit in support of his claim.  
After consideration of the contents of this letter, the Board 
finds that VA has substantially satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also provided the appellant with notice of the Dingess 
requirements in March 2006.  In September 2006, the Board 
remanded this claim for the issuance of appropriate VCAA 
content-complying notice.  In October 2006, VA provided the 
appellant with VCAA content-complying notice and with 
additional notice of the Dingess requirements.  Although 
complete content-complying notice was provided after the 
October 2001 RO decision that is the subject of the current 
appeal, the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  He notified VA in 
January 2004 and in February 2006 that he had no further 
information or evidence to submit in support of his earlier 
effective date claim.  To the extent that Dingess requires 
more extensive notice as to potential downstream issues such 
as disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the veteran's earlier effective date claim 
is being denied herein, such matters are moot.  In any event, 
however, the March and October 2006 letters included 
applicable notice of the Dingess requirements.  In Dingess, 
the United States Court of Appeals for Veterans Claims 
(Veterans Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an earlier 
effective date than May 11, 2001, for a 10 percent rating for 
service-connected bilateral hearing loss.

The criteria for ratings for hearing impairment are found in 
38 C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables, and diagnostic codes.  An evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
auditory test conducted by a state-licensed audiologist.  38 
C.F.R. § 4.85(a); see Acevedo-Escobar v. West, 12 Vet. App. 
9, 10 (1998) (noting that disability rating assignments are 
based on average scores of puretone decibel loss and percent 
of speech discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
"Numeric Designation of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
Table VI and using the designation found at the intersection 
of those two figures.  38 C.F.R. § 4.85(b) & Table VI.   

Once a Roman numeral designation from Table VI is assigned to 
each ear, the Board looks to Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)," 
to determine the disability rating.  38 C.F.R. § 4.85(e); see 
Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal rows in 
Table VII represent the ear with better hearing and vertical 
columns represent the ear with poorer hearing.  38 C.F.R. § 
4.85(e) & Table VII.  The Board determines the disability 
rating under Table VII in a similar mechanical fashion as it 
assesses the Roman numeral designations under Table VI.  38 
C.F.R. § 4.85(e) & Table VII; accord Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (stating that the Board assigns 
disability ratings for hearing impairment through a 
mechanical application of the rating schedule to the Roman 
numeral designations allotted after audiometric evaluations).  

The Roman numeral designations for hearing impairment based 
solely on the puretone threshold average are set out in 38 
C.F.R. § 4.85(c), which governs application of Table VIa.  38 
C.F.R. § 4.85(c).  This regulation provides, "Table VIa will 
be used when . . . indicated under the provisions of § 
4.86."  38 C.F.R. § 4.85(c).  In turn, 38 C.F.R. § 4.86 
provides, "(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states, "[w]hen the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran's service medical records show that he was 
diagnosed with high frequency hearing loss in the left ear 
following audiometric testing completed at his enlistment 
physical examination in November 1981.  At that time, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
X
40
LEFT
15
15
10
X
50

The in-service examiner determined that the veteran met 
enlistment standards.

On the authorized audiological evaluation in March 1985, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
45
LEFT
5
15
15
20
50

On the authorized audiological evaluation in May 1987, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
45
LEFT
5
20
20
25
55

No significant threshold shift was noted.

On the authorized audiological evaluation in June 1987, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
45
LEFT
5
20
20
25
55

At that time, it was noted that the veteran had not 
experienced significant hearing changes since 1985.  

On the authorized audiological evaluation in January 1989, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
40
45
LEFT
5
20
20
25
50

The in-service examiner noted that the veteran had high 
frequency hearing loss but this was not considered disabling.

VA clinical records show that, on the authorized audiological 
evaluation in April 1996, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
45
55
LEFT
20
30
35
40
55

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 96 percent in the left ear.

On the authorized audiological evaluation in August 1997, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
60
LEFT
25
35
35
45
60

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.

In October 2000, the Board granted, in pertinent part, the 
veteran's claim of service connection for hearing loss in the 
left ear.  As the Board noted in its decision, a claim of 
service connection for bilateral hearing loss originated in 
August 1990.  The RO subsequently granted service connection 
for hearing loss in the right ear in December 1997.  

As noted above, in a rating decision which implemented the 
Board's October 2000 decision and was dated on March 15, 
2001, the RO granted a claim of service connection for 
hearing loss in the left ear and continued a zero percent 
rating for the veteran's service-connected bilateral hearing 
loss.  In the narrative for this rating decision, the RO 
stated that it was including the zero percent rating for the 
veteran's service-connected hearing loss in the left ear with 
the zero percent rating previously assigned to the veteran's 
service-connected hearing loss in the right ear.  This 
decision was issued to the veteran and his service 
representative on April 19, 2001.  In the cover letter to 
this rating decision, the RO noted that the veteran was being 
scheduled for VA examination to evaluate the current nature 
and severity of his service-connected bilateral hearing loss.

The next relevant correspondence in the claims file occurred 
when the RO received a copy of a VA examination dated on May 
11, 2001, and date-stamped as received by the RO on 
September 24, 2001.  At this examination, the veteran's 
complaints included bilateral hearing loss.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
80
LEFT
25
40
45
50
65

Speech audiometry revealed speech recognition ability of 
72 percent in the right ear and 80 percent in the left ear.  
The diagnosis was mild to severely sloping sensorineural 
hearing loss in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.

As noted in the Introduction, in a rating decision dated on 
October 30, 2001, the RO assigned a 10 percent rating to the 
veteran's service-connected bilateral hearing loss effective 
May 11, 2001.  In the narrative for this rating decision, the 
RO stated that May 11, 2001, was the earliest date in which 
the medical evidence showed an increase in the severity of 
the veteran's service-connected bilateral hearing loss.  This 
decision was issued to the veteran and his service 
representative on November 26, 2001.

The next correspondence from the veteran occurred when he 
submitted a letter dated on November 2, 2002, and date-
stamped as received by the RO on November 7, 2002, in which 
he disagreed with the effective date of May 11, 2001, 
assigned to his service-connected bilateral hearing loss.

Attached to the veteran's VA Form 9, dated on May 13, 2003, 
and date-stamped as received by the RO on May 14, 2003, was a 
copy of a private audiology examination conducted in August 
2002.  At that examination, the veteran's puretone threshold 
average was 41 decibels (dB) in the right ear and 44 dB in 
the left ear.  The private audiologist's impressions were 
bilateral sensorineural hearing loss with normal middle ear 
pressure and tympanic membrane mobility and good word 
recognition at moderately loud intensity levels.

The Board finds the preponderance of the evidence is against 
an earlier effective date than May 11, 2001, for a 10 percent 
rating for bilateral hearing loss.  Applying the regulatory 
criteria for evaluating hearing loss to the veteran's 
audiometric testing results, a Roman numeral of "I" is 
assigned to each of the veteran's ears based on audiometric 
testing accomplished in February 1990, April 1996, and August 
1997.  See 38 C.F.R. § 4.85(b) & Table VI (2007).  This 
results in a zero percent rating for the veteran's service-
connected bilateral hearing loss following each of these 
audiometric examinations.  See also 38 C.F.R. § 4.85(e) & 
Table VII (2007); Lendenmann, supra.  As noted above, a 
review of the claims file shows that the veteran did not 
disagree with the March 2001 rating decision which granted 
service connection for bilateral hearing loss and assigned a 
zero percent rating.  Following audiometric testing on 
May 11, 2001, a "V" is assigned to the veteran's right ear 
and a "IV" is assigned to the veteran's left ear.  This 
results in a 10 percent rating for the veteran's service-
connected bilateral hearing loss.  Thus, the Board finds that 
May 11, 2001, is the earliest factually ascertainable date 
when the veteran's service-connected bilateral hearing loss 
was compensably disabling.    

The law and regulations on effective dates of awards of 
disability compensation are clear.  The effective date of an 
original claim for compensation or a claim for compensation 
reopened after a final disallowance is the date that 
entitlement arose or the date that the claim was received by 
VA, whichever is the later date (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, May 11, 2001, 
is the proper effective date for the 10 percent rating 
assigned to the veteran's service-connected bilateral hearing 
loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than May 11, 2001, 
for a 10 percent rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


